Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered November 22, 1989, convicting defendant, after a jury trial of assault in the *432second degree and aggravated harassment in the second degree, and sentencing him to concurrent prison terms of 2 to 6 years and one year, respectively, unanimously affirmed.
Viewing the evidence in the light most favorable to the prosecution and giving it the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), the evidence was sufficient as a matter of law to support the verdict finding defendant guilty beyond a reasonable doubt of the crimes for which he was convicted. Nor, in our view, was the verdict against the weight of the evidence (People v Bleakley, 69 NY2d 490).
As to defendant’s complicity in the use of the dangerous weapon, the trial evidence showed that as the complainant was being pummeled by defendant and two others in an unprovoked assault, defendant yelled, "go get-”, the last word of which the complainant could not make out, and then, "you’re dead.” One of defendant’s companions then left and, when he returned, the complainant felt the blows of a heavy object he could not identify. This sufficed to establish that defendant acted in concert in that he intended the use of a dangerous instrument, and requested that his accomplices fetch a weapon. Concur—Murphy, P. J., Sullivan, Ellerin, Kupferman and Kassal, JJ.